Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S SUPPLEMENTAL NOTICE OF ALLOWANCE

Acknowledged Receipt
This office action is responsive to a phone interview on 18 October 2021, see below.

Examiner’s Supplemental Notice of Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview, see attached interview summary, with, Mr. Thomas Powers on 18 October 2021. The application has been amended as follows: 
	The following changes have been made to the application in order overcome dependency error in the REASONS FOR ALLOWANCE since the examiner had erroneously had Claims 2 & 3 depend on independent Claim 1 instead of independent Claim 16: Correct the dependency of Claims 2 & 3 to independent Claim 16.




	The following is an examiner's statement of reasons for allowance for Claims 1 and 4-12: the prior art does not disclose or suggest an apparatus for use with a traffic cone having a conical member with a first diameter at a base of the conical member and a second diameter at a top of the conical member, said apparatus comprising: a plurality of arms, each arm having a connector connected with a ring-shaped member and a head which is wider than the connector in at least one dimension, the head having an inner surface connected to the connector and an outer surface; wherein the outer surface of the head is planar or convex in combination with the remaining limitations of the claims.

	The following is an examiner's statement of reasons for allowance for Claims 13-15: the prior art does not disclose or suggest an apparatus for use with a traffic cone having a conical member with a first diameter at a base of the conical member and a second diameter at a top of the conical member, said apparatus comprising: a plurality of arms, each arm having a connector extending from a polygonal member and a head which is wider than the connector in at least one direction, the head having an inner surface connected to the connector and an outer surface; wherein the outer surface of the head is planar or convex in combination with the remaining limitations of the claims.

	The following is an examiner's statement of reasons for allowance for Claims 2-3 and 16: the prior art does not disclose or suggest an apparatus for use with a traffic cone having a conical member with a first diameter at a base of the conical member and a second diameter at a top of the conical member, said apparatus comprising: a plurality of T-shaped arms, each T-shaped arm having a connector connected with a ring-shaped member and an elongated head which is wider than the connector in at least one dimension; and at least one of a first hole in said ring-shaped member extending through said ring-shaped member from the top surface to the bottom surface, said first hole 

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.        
               
	 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
               
	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TC/
22 October 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861